In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-1145V
                                       Filed: May 29, 2015
                                           Unpublished

****************************
CANDACE JOHNSON,                           *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
       v.                                  *     Tdap; Cause-in-fact;
                                           *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                        *     Administration; Special Processing Unit;
AND HUMAN SERVICES,                        *     Attorneys’ Fees and Costs Decision
                                           *     Based on Proffer
                     Respondent.           *
                                           *
****************************
Paul R. Brazil, Esq., Muller Brazil, LLP, Philadelphia, PA, for petitioner.
Alexis B. Babcock, Esq., US Department of Justice, Washington, DC, for respondent.

      DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS 1

Vowell, Chief Special Master:

        On November 24, 2014, Candace Johnson filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq., [the “Vaccine Act” or “Program”]. Petitioner alleged that he suffered a shoulder
injury as a result of the administration of a Tetanus diphtheria and acellular pertussis
(“Tdap”) vaccine on February 25, 2014. Petition at 1-2. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On April 27, 2015, respondent filed her Rule 4(c) report [“Res. Report”], in which
she conceded that petitioner is entitled to compensation in this case. Res. Report at 3.
Also on April 27, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation.

        On May 29, 2015, respondent filed a proffer on award of compensation [“Proffer”]
detailing compensation in the amount of $71,000.00, representing $69,167.52 for actual
and projected pain and suffering and $1,832.48 for past unreimbursed medical
expenses. Proffer at 1-2. Respondent averred that petitioner agreed to the amount set

1 Because this unpublished decision contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
forth therein. 2 Id. This amount represents compensation for all damages that would
be available under 42 U.S.C. § 300aa-15(a).

        The proffer also included an award of attorneys’ fees and costs in the amount of
$18,342.42 to which petitioner agreed. Id. In accordance with General Order #9,
petitioner’s counsel asserts that petitioner incurred no out-of-pocket litigation expenses.
Id. The Vaccine Act permits an award of reasonable fees and costs. 42 U.S.C. § 300
aa-15(e). I find the proposed total amount of $18,342.42 to be reasonable.

     Pursuant to the terms stated in the attached Proffer, I award petitioner a
payment of $89,342.42 as follows:

        a. a lump sum payment of $71,000.00 in the form of a check payable solely to
petitioner, Candace Johnson;

        b. a lump sum payment of $18,342.42 in the form of a check payable jointly to
petitioner, Candace Johnson and petitioner’s counsel, Paul Brazil.

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




2
 The proffer indicates that the parties have agreed that no award should be made for lost wages. Proffer
at 1-2.
3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
            Case 1:14-vv-01145-UNJ Document 20 Filed 05/29/15 Page 1 of 3



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
CANDACE JOHNSON,                          )
                                          )
                  Petitioner,             )
                                          )                 No. 14-1145
v.                                        )                 Chief Special Master Vowell
                                          )
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report filed on April 27, 2015.

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $69,167.52 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.

       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents his expenditure of past unreimbursable

expenses related to his vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $1,832.48. Petitioner agrees.

       C.       Lost Wages

       The parties agree that based upon the evidence of record, petitioner’s vaccine-related

injury has not impaired her earning capacity. Therefore, respondent proffers that petitioner
            Case 1:14-vv-01145-UNJ Document 20 Filed 05/29/15 Page 2 of 3



should be awarded no lost future earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-

15(a)(3)(A). Petitioner agrees.

       D.       Attorney’s Fees and Costs

       Petitioner has supplied documentation of reasonable attorney’s fees and litigation costs in

the amount of $18,342.42, incurred in pursuit of this petition. In compliance with General Order

#9, petitioner has indicated that she did not incur any out-of-pocket expenses in proceeding on

the petition. Respondent proffers that petitioner should be awarded $18,342.42 for attorneys’

fees and costs. Petitioner agrees.

II.    Form of the Award

       The parties recommend that compensation provided to petitioner should be made through

lump sum payments as described below and request that the Chief Special Master’s decision and

the Court’s judgment award the following: 1

       A. A lump sum payment of $71,000.00, which represents all elements of compensation

to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a)., in the form of a check

payable to petitioner; and

       B.    A lump sum payment of $18,342.42, in the form of a check payable to petitioner and

petitioner’s attorney, Paul Brazil, Esq., for attorney’s fees and costs. Petitioner agrees to endorse

this payment to petitioner’s attorney.

III.   Summary of Recommended Payments Following Judgment

       A.       Lump sum paid to petitioner:                                         $71,000.00

       B.       Reasonable Attorney’s Fees and Costs:                                $18,342.42

1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.

                                                 -2-
        Case 1:14-vv-01145-UNJ Document 20 Filed 05/29/15 Page 3 of 3




                                   Respectfully submitted,

                                   BENJAMIN C. MIZER
                                   Principal Deputy Assistant Attorney General

                                   RUPA BHATTACHARYYA
                                   Director
                                   Torts Branch, Civil Division

                                   VINCENT J. MATANOSKI
                                   Deputy Director
                                   Tort Branch, Civil Division

                                   ALTHEA W. DAVIS
                                   Senior Trial Counsel
                                   Torts Branch, Civil Division

                                   s/ Alexis B. Babcock
                                   ALEXIS B. BABCOCK
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
Dated: May 29, 2015                Telephone: (202) 616-7678




                                     -3-